Silverman, J.,
dissents in a memorandum as follows: I would reverse the judgment and dismiss the complaint. Defendant airline had discretion — not to be tested by standards of negligence — to refuse to accept this passenger. Whether the discretion was wisely exercised or not, there was not such an abuse of discretion or arbitrary action as would warrant imposition of liability on the airline, either by court or jury. By statute an air carrier may refuse transportation of a passenger “when, in the opinion of the carrier, such transportation would or might be inimical to safety of flight.” (US Code, tit 49, § 1511, subd [a]; emphasis added.) By defendant’s filed tariff the airline “will refuse to carry, cancel the reserved space of, or remove enroute any passenger when: (a) such action is necessary for reasons of safety * * * (c) The * * * physical condition of the passenger is such as to — (i) require special assistance of carrier; or * * * (iii) involve any hazard or risk to himself or to other persons or to property.” Here the airline saw the passenger for the first time three quarters of an hour before departure time, and then for the first time could see concretely how ill the passenger was. It was obvious that the proposed passenger was very sick. The illness was undiagnosed; the possibility of infectious origin had not been ruled out; her legs were paralyzed; she was *786brought to the airfield in an ambulance on a stretcher and taken from the stretcher to a wheelchair. She obviously experienced great pain and suffering in the very act of being transferred and placed in the wheelchair and of sitting in the wheelchair. She had a catheter in her attached to a Foley urine disposal bag. Ño special preparations, other than the wheelchair — nor any modification of seats — had been made or requested to accommodate her. There was no way of knowing what assistance she might need in the course of the proposed three-hour flight, much of it over ocean. She was traveling alone. Only after the plane had started to taxi on the runway did the friend who was with plaintiff at the airport suggest that she would be willing, to accompany the plaintiff to New York. There is no dispute that the airline was acting in good faith, based solely on the passenger’s apparent condition, in refusing to carry her. Surely the airline must resolve doubts about safety 6f passengers against assuming the risk. During substantially the entire brief time between plaintiff’s arrival and the plane’s departure, the airline’s employees were actively engaged in consideration and discussion of whether to take her. Perhaps, by hindsight, the time might have been otherwise occupied; further medical inquiries made; inquiries made as to whether arrangements could be made at the last minute to have plaintiff accompanied by some medically qualified person (who had not planned to accompany her), etc. But I do not think there is room to say that within the brief time available the airline so grossly abused its discretion as to warrant the imposition of liability.